United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1665
Issued: March 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed an appeal from a decision of the Office of Workers’
Compensation Programs dated May 11, 2006 which denied that he sustained a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on March 20, 2006
causally related to his accepted employment injury.
FACTUAL HISTORY
On June 5, 1990 appellant, then a 41-year-old laborer-custodian, filed an occupational
disease claim alleging that factors of his federal employment caused problems with his feet. By
decision dated November 15, 1990, the claim was denied. On March 1, 1991 the Office
modified the November 15, 1990 decision and accepted that he sustained bilateral aggravation of

pes planus with marked subtalar joint degenerative disease.1 He began working limited duty and
on January 3, 1991 and February 27, 1992 underwent corrective surgery on the right. Limited
duty was withdrawn in January 1992 and appellant was placed on the periodic rolls. In
February 1992 he was referred for vocational rehabilitation and returned to limited duty at a
sedentary position at the employing establishment on May 24, 1993. On May 18, 1994 appellant
was granted a schedule award for a 17 percent permanent impairment of the right lower
extremity and on July 19, 1995 was granted an additional schedule award to total 42 percent on
the right and 36 percent on the left.2
On August 9, 1999 appellant filed a Form CA-2a, recurrence of disability claim which
was denied on May 19, 2000. On August 22, 2000 he underwent an operative repair of an ankle
ligament on the left.3 By letter dated November 6, 2000, the Office authorized an internal
diagnostic arthroscopy and removal of hardware on his right ankle with reconstruction.
Appellant filed Form CA-7, claims for compensation for the period February 24 through
March 23, 2001, for which he received wage-loss compensation. He continued to work limited
duty. By decision dated August 1, 2003, the Office denied appellant’s claim for compensation
for the period July 10 to September 15, 2000.
On March 20, 2006 appellant filed a Form CA-2a, recurrence claim, stating that he had a
hard time working because his feet hurt and stopped work that day. He also alleged that he
sustained a foot injury on February 21, 2006 when he fell on ice at work.4 In support of his
recurrence claim, appellant submitted a March 8, 2006 report which Dr. J. Chris Coetzee, Boardcertified in orthopedic surgery, advised that appellant had a good result from his left ankle
surgery. Dr. Coetzee noted in appellant’s report that he found it difficult to do standing or
walking activities at work. Findings on examination of the right ankle included very little ankle
motion. X-ray confirmed advanced degenerative changes of the right ankle. Dr. Coetzee
diagnosed right ankle degenerative joint disease and recommended surgical fusion. He advised
that appellant could continue his mainly sedentary occupation with walking and standing limited
to one hour a day and a lifting restriction of 30 pounds. By letter dated May 5, 2006, the
employing establishment controverted the claim, noting that appellant’s limited-duty position
was a totally sitting, sedentary position with no standing required. In a May 11, 2006 decision,
the Office denied appellant’s recurrence claim. The Office noted that the only accepted
condition was bilateral flat feet and the medical evidence of record did not establish that
appellant’s recurrence of disability beginning March 20, 2006 was caused by this condition.
1

Pes planus is defined as flat foot. Dorland’s Illustrated Medical Dictionary (29th edition, 2000).

2

Appellant had requested a hearing from the August 12, 1994 schedule award and by decision finalized on
May 13, 1995, an Office hearing representative found that a conflict had been created regarding appellant’s degree
of impairment and remanded the case to the Office. Upon remand, appellant was referred to Dr. Robert A. Wengler,
a Board-certified orthopedic surgeon, for an impartial evaluation. By decision dated January 28, 1996, the Office
found that appellant was at fault in the creation of an overpayment in compensation in the amount of $375.50, which
was collected with a one-time deduction from his continuing compensation. An overpayment in compensation in
the amount of $3.26 was written off on August 7, 2001.
3

The record does not indicate that this procedure was authorized.

4

The record does not show that the Office adjudicated this claim, which would be a new traumatic injury.
20 C.F.R. § 10.5(ee).

2

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.7
Disability under the Federal Employees’ Compensation Act8 means the incapacity,
because of an employment injury, to earn the wages that the employee was receiving at the time
of injury.9 Disability is thus not synonymous with physical impairment, which may or may not
result in an incapacity to earn wages.10 The test of disability under the Act is whether an
employment-related impairment prevents the employee from earning the wages he earned when
injured.11 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.12 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.13

5

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

6

Id.

7

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
8

5 U.S.C. §§ 8101-8193.

9

John M. Richmond, 53 ECAB 702 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

11

See Gewin C. Hawkins, 52 ECAB 242 (2001).

12

Cheryl L. Decavitch, 50 ECAB 397 (1999).

13

Fereidoon Kharabi, 52 ECAB 291 (2001).

3

ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that his
recurrence of disability beginning March 20, 2006 was employment related. The Board initially
notes that the accepted condition in this case is bilateral aggravation of pes planus with marked
subtalar joint degenerative disease, not merely bilateral flat feet (pes planus) as the Office stated
in its May 11, 2006 decision. There is, however, no medical evidence to support a recurrence of
disability on March 20, 2006. The only medical evidence submitted with appellant’s recurrence
claim is Dr. Coetzee’s March 8, 2006 report in which he advised that appellant could return to
his sedentary position with limited standing. The employing establishment advised that
appellant’s sedentary limited duty was an entirely sitting position. A claimant has the burden to
establish, by the weight of reliable, probative and substantial evidence a recurrence of total
disability14 and whether a particular injury causes an employee to be disabled for employment
and the duration of that disability are medical issues which must be proved by a preponderance
of the reliable, probative and substantial medical evidence.15 The Board will not require the
Office to pay compensation for disability in the absence of any medical evidence directly
addressing the particular period of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.16 In
this case, the record does not contain a medical opinion that appellant’s disability from work
beginning March 20, 2006 was due to his accepted condition.
The Board, however, notes that on November 6, 2000 the Office authorized additional
surgery on appellant’s right ankle. Thus, he would be entitled to wage-loss compensation for
this recommended and authorized surgical procedure and a recovery period authorized by his
physician.17
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a recurrence of disability on March 20, 2006 causally related to his accepted pes planus
with marked subtalar joint degenerative disease.

14

Supra note 7.

15

Fereidoon Kharabi, supra note 13.

16

Id.

17

5 U.S.C. § 8102(a). There is no evidence of record to show that this procedure has been done.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2006 be affirmed.
Issued: March 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

